Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147437                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 147437
                                                                    COA: 309277
                                                                    Allegan CC: 11-017200-FH
  FREDERICK LAWRENCE CUNNINGHAM,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 28, 2013
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether People v Sanders, 296 Mich App
  710 (2012), and People v Sanders (After Remand), 298 Mich App 105 (2012), correctly
  held that the Legislature’s intent in authorizing an assessment of “[a]ny cost” under MCL
  769.1k(1)(b)(ii) was to adopt a “reasonable flat fee” approach that does not require
  precision, and does not require separately calculating the costs involved in a particular
  case; (2) whether assessments of “court costs” are similar to, or interchangeable with,
  “costs of prosecution”; (3) whether the general principles set out in People v Wallace,
  245 Mich 310 (1929), People v Teasdale, 335 Mich 1 (1952), and People v Dilworth, 291
  Mich App 399 (2011), which dealt with statutory costs of prosecution and probation
  costs, have any applicability to an assessment pursuant to MCL 769.1k(1)(b)(ii); and (4)
  whether the Court of Appeals in this case properly applied Sanders to affirm the
  assessment of $1,000 in court costs on the basis that it was reasonably related to the
  $1,238.48 average actual cost per criminal case in Allegan Circuit Court, which included
  overhead costs and indirect expenses.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2013
           s1113
                                                                               Clerk